Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 1/10/2022.

The application has been amended as follows: 
1. (Currently Amended) A polyamide-imide film which is a copolymer of an aromatic diamine, an aromatic dianhydride, a first aromatic dicarbonyl compound, and a second aromatic dicarbonyl compound, wherein the aromatic diamine is 2,2’-bis(trifluoromethyl)-4,4’-diaminodiphenyl (TFDB),
wherein the aromatic dianhydride is 2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride (6-FDA), wherein the first aromatic dicarbonyl compound is terephthaloyl chloride (TPC),  and 
wherein the second aromatic dicarbonyl compound is selected from a group consisting of 1,1-biphenyl-4,4-dicarbonyl dichloride (BPDC), 2,6-naphthalene dicarbonyl dichloride (NADOC), and a mixture thereof, and wherein the copolymer comprises:
an imide unit derived from the aromatic diamine and the aromatic dianhydride; and
an amide unit derived from the aromatic diamine and the first aromatic dicarbonyl compound or derived from the aromatic diamine and the second aromatic dicarbonyl compound,
wherein the amide unit accounts for 50 to 80 mol % of total 100 mol % of the units of the copolymer, and 


11. (Currently Amended) The polyamide-imide film according to claim 1, wherein a surface hardness ranges from H to 4H based on a thickness of 20-100 μm.

Claims 2-5, 7-10 and 14-18 are cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Amendment to claims 17 is sufficient to overcome rejection under 35 USC 102(a)(1) and 35 USC 102/103 set forth in the previous Office Action.
Independent claim 17 is drawn to a polyamide composition, which comprises 10-100 % mol of covalently bonded polyhydric alcohol having three or more hydroxyl groups. 
Since the content of allowed claim 32 is added to the independent claim above, the latter is also allowed. Reasons for allowance can be found in the previous Office Action issued on 8/3/2021.
New search does not result in the prior art covering the subject matter of independent claim 17 and dependent claims 
The closest prior art found is represented by Mathur et al (US 20130228728), which discloses a thermoplastic composition comprising: a) a polyamide resin; and b) a polyhydric alcohol (see claim 1), where the alcohol is present in an amount between 5 and 75 % by weight (see claim 60).
However, Mathur fails to teach covalently bound polyhydric alcohol in the claimed ratio.
As a result, independent claim   and dependent claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL